BURKE, Justice.
[T1] This matter comes before us as four certified questions from the district court for the First Judicial District of Wyoming. These questions ask us to determine whether Senate Enrolled Act 0001 violates the Wyoming Constitution. We conclude the Act unconstitutionally deprives the State Superintendent of Public Instruction of the power of "general supervision of the public schools" that is entrusted to the Superintendent in Article 7, Section 14 of the Wyoming Constitution.1
CERTIFIED QUESTIONS
[¶2] The district court certified four questions to this Court. However, we find the following question to be dispositive:
1. Does Senate Enrolled Act 0001 violate Wyoming Constitution Article 7, Seetion 147 2
FACTS
[¶3] Appellant Cindy Hill is the current Superintendent of Public Instruction for the state of Wyoming. She was elected to serve a four-year term in the 2010 general election. Appellants Kerry and Clara Powers are Wyoming citizens who cast their votes for Ms. Hill. In January, 2013, approximately two years after Ms. Hill began serving her term of office, the Wyoming Legislature passed Senate Enrolled Act 0001. The title de-seribes it as "AN ACT ... establishing the position of director of the department of education by statute; providing duties of the director of the department of education; [and] amending duties of and transferring specified duties from the state superintendent to the director of the state department of education." 2018 Wyo. Sess. Laws ch. 1 {codified at Wyo. Stat. Ann. §§ 9-1-518; 21-1-103; 21-2-104, 105, ~201 et seq., -801, - 304, -306, -502, ~701, -708, -801, -802; 21-3-110, -117, -3814, -401; 21-4-401, -601; 21-6-210, -219; 21-18-101, -102, -806, -807, - 309, -810, -812, -818; 21-15-118; 21-17-201; 21-18-2011; 21-22-1038; and 31-5-118).
[¶4] Prior to enactment of SEA 0001, the Superintendent was the administrative head and chief executive officer of the Department of Education. Wyo. Stat. Ann. § 21-2-201 (LexisNexis 2011). In that capacity, the Superintendent's powers and duties included, among others, the duty to make rules and regulations "as may be necessary or desirable for the proper and effective administration of the state educational system and the statewide education accountability system," and to "[eJnforce the provisions" of the Education Code and the administrative rules and regulations provided for in the Education Code. Wyo. Stat. Ann. § 21-2-202. The 2018 Act removed the Superintendent as the administrator and chief executive officer of the Wyoming Department of Education. The Act created the new position of Director of the Wyoming Department of Education and assigned to the Director nearly all of the duties that were formerly the responsibility of the Superintendent. Wyo. Stat. Ann. § 21-2-202(a) (LexisNexis 2018). The Act amends a total of 36 separate statutes and substitutes "director" for "state superintendent" in approximately 100 places. According to the State, the Act transfers 68 duties from the Superintendent to the Director. The Director is appointed by the Governor. Wyo. Stat. Ann. § 21-1-104.
*303[¶5] Under the Act, the Superintendent's enumerated duties are to (1) prepare an annual report for the legislature on "the general status of all public schools;" (2) adopt rules and regulations "as may be necessary for the proper and effective general supervision of the public schools," to the extent that this authority does not conflict with the rulemak-ing authority of the board of education, department of education, or the director of education; (8) administer a "teacher of the year" program; (4) establish "requirements for school district policies and training regarding the use of seclusion and restraint in schools;" (5) assist local school districts "in developing protocols ... for addressing risks associated with concussions and other head injuries resulting from athletic injuries;" (6) establish guidelines for school districts for the proper and safe storage and disposal of toxic chemicals and other hazardous substances; and (7) identify professional development needs for Wyoming schools and teachers and conduct up to five regional workshops each year addressing the identified professional development needs. Wyo. Stat. Ann. § 21-2-201. Although the Act transfers the bulk of the Superintendent's previous powers and duties to the Director, the Act retains language in Wyo. Stat. Ann. § 21-2-201(a) providing that "The general supervision of the public schools shall be entrusted to the state superintendent as prescribed by law."
[¶6] On the day the Act was signed into law, Appellants filed an action in district court seeking a declaratory judgment and preliminary injunction that would prevent the Act from taking effect. The district court denied the motion for a preliminary injunction and certified the four questions of law to this Court pursuant to W.R.AP. 11.
STANDARD OF REVIEW
[T7] Issues of constitutionality present questions of law. Cathcart v. Meyer, 2004 WY 49, ¶ 7, 88 P.3d 1050, 1056 (Wyo.2004). In determining the constitutionality of a statute, we have previously stated that:
The party challenging the constitutionality of a statute bears the burden of proving the statute is unconstitutional. Pfeil v. Amax Coal West, Inc., 908 P.2d 956, 961 (Wyo.1995). That burden is a heavy one "in that the appellant must 'clearly and exactly show the unconstitutionality beyond any reasonable doubt."" Cathcart v. Meyer, 2004 WY 49, ¶ 7, 88 P.3d 1050, 1056 (Wyo.2004), quoting Reiter v. State, 2001 WY 116, ¶ 7, 36 P.3d 586, 589 (Wyo.2001). In our analysis, we presume "the statute to be constitutional.... Any doubt in the matter must be resolved in favor of the statute's constitutionality." - Thomson v. Wyoming In-Stream Flow Committee, 651 P.2d 778, 789-90 (Wyo.1982).
Krenning v. Heart Mt. Irrigation Dist., 2009 WY 11, ¶ 33, 200 P.3d 774, 784 (Wyo.2009). However, we have also recognized that "Itlhough the supreme court has the duty to give great deference to legislative pronouncements and to uphold constitutionality when possible, it is the court's equally imperative duty to declare a legislative enactment invalid if it transgresses the state constitution." Washakie County Sch. Dist. v. Herschler, 606 P.2d 310, 319 (Wyo.1980). In this case, Appellants present a facial challenge, which is "the most difficult challenge to mount sue-cessfully, since the challenger must establish that no set of cireumstances exists under which the Act would be valid." Director of the Office of State Lands & Invs. v. Merbanco, Inc., 2003 WY 73, ¶ 32, 70 P.3d 241, 252 (Wyo.2003)3
DISCUSSION
[T8] In cases of constitutional interpretation, "We are guided primarily by the intent of the drafters." Cantrell v. Sweetwater County Sch. Dist. No. 2, 2006 WY 57, ¶ 6, 133 P.3d 983, 985 (Wyo.2006).
The primary principle underlying an interpretation of constitutions or statutes is that the intent is the vital part, and the *304essence of the law. (Sutherland Stat. Const., See. 284, People v. Potter, 47 N.Y. 375 [(1872)].) "The object of construction, as applied to a written constitution, is to give effect to the intent of the people in adopting it. In the case of all written laws, it is the intent of the lawgiver that is to be enforced." (Cooley Const. Lim., 55.)
Rasmussen v. Baker, 7 Wyo. 117, 128, 50 P. 819, 821 (1897). As explained at length in Rasmussen, in determining that intent we look first to the plain and unambiguous language used in the text of the Constitution:
Such intent ... is that which is embodied and expressed in the statute or instrument under consideration. "The intent must be found in the instrument itself." (Cooley Const. Lim., 55; Sutherland Stat. Const., Sec. 2834.) If the language employed is plain and unambiguous, there is no room left for construction. It must be presumed that in case of a constitution the people have intended whatever has been plainly expressed. Courts are not at liberty to depart from that meaning which is plainly declared.
Id.
[19] More recent decisions interpreting the Wyoming Constitution indicate that we have consistently held to the principle that the language of the text is of primary importance in constitutional interpretation:
In construing our constitution, we follow essentially the same rules as those governing the construction of a statute. The fundamental purpose of those rules of construction is to ascertain the intent of the framers. Geringer v. Bebout, 10 P.3d 514, 521 (Wyo.2000); Zancanelli v. Central Coal & Coke Co., 25 Wyo. 511, 173 P. 981, 991 (1918). "We are charged with discerning the intent of the Constitutional Convention, and we look first to the plain and unambiguous language to discern that intent." Geringer, 953 P.2d at 843.
Director of the Office of State Lands & Invs., ¶ 33, 70 P.3d at 252; see also Cantrell, ¶ 6, 133 P.3d at 985; Cathcart v. Meyer, ¶ 39, 88 P.3d at 1065; Campbell County Sch. Dist. v. State, 907 P.2d 1238, 1272 (Wyo.1995). Further, in interpreting the plain and unambiguous language of the Constitution, we follow harmonizing rules similar to those employed when interpreting statutes.
Our cases explain that every statement in the constitution must be interpreted in light of the entire document, rather than as a series of sequestered pronouncements, and that the constitution should not be interpreted to render any portion of it meaningless, with all portions of it read in pari materia and every word, clause and sentence considered so that no part will be inoperative or superfluous.
Geringer v. Bebout, 10 P.3d 514, 520 (Wyo.2000); see also Cathcart, ¶ 40, 88 P.3d at 1065, Management Council of the Wyo. Legislature v. Geringer, 953 P.2d 839, 845 (Wyo.1998). With these rules in mind, we turn to the constitutional provision at issue in this appeal.
[¶10] In this case we are asked to interpret Article 7, Section 14 of the Wyoming Constitution. That section provides:
§ 14. Supervision of schools entrusted to state superintendent of public instruction.
The general supervision of the public schools shall be entrusted to the state superintendent of public instruction, whose powers and duties shall be prescribed by law.
While both parties appear to contend that the section is plain and unambiguous, they ascribe different meanings to the section. In doing so, they emphasize different clauses to support their positions.
[T 11] Appellants assert that the words in the first clause, when used in their normal and customary sense, convey the framers intent that the Superintendent was entrusted with the responsibility and power to provide supervision of the state public school system. Appellants contend the phrase "whose powers and duties shall be prescribed by law" allows the legislature to "expand or contract" the powers and duties of the Superintendent, but does not permit the legislature to diminish the powers and duties to a level which threatens the Superintendent's power of general supervision. They essentially view the first clause as a restriction on the legisla*305ture's authority to prescribe the powers and duties of the Superintendent. Appellants contend the Act is unconstitutional because the legislature has transferred the power of general supervision from the Superintendent, who is elected by the voters, to a director appointed by the Governor. Although the Act specifies that the Superintendent shall have "general supervision," Appellants assert that the phrase, as used in the Act, is essentially meaningless and the purported reservation of the power of general supervision to the Superintendent is illusory. Appellants contend Article 7, Section 14 is plain and unambiguous and that it is not necessary to employ rules of construction to determine the intent of the constitutional framers.
[¶12] The State emphasizes the second clause. It contends the legislature has the ultimate authority to "dictate" the powers and duties of the Superintendent, and that the power of the legislature to "prescribe by law" is unrestricted. It asserts that the constitutionally created office of the Superintendent has no inherent authority, and that the phrase "general supervision" is "more accurately read as a restriction on the Superintendent."4 According to the State, the phrase "general supervision" is "a grant of limited responsibility and only ... in areas where no specific supervision is to be had." Although the State does not claim that Article 7, Section 14 is ambiguous, it provides a detailed legislative history of statutory changes pertaining to the Superintendent, and contends the constitutional debates and legislative history support its position. The State also claims that, even if the legislature's authority to prescribe by law is restricted, the Act is sufficient to survive a constitutional challenge because it explicitly reserves the power of general supervision to the Superintendent, and because the other powers prescribed to the Superintendent are meaningful and significant.
[T 13] Because it is potentially dispositive, we will first address the plain meaning of the phrase "prescribed by law" as it relates to the power of "general supervision" entrusted to the Superintendent in the first clause of Article 7, Section 14. The parties agree that the phrase "prescribed by law" refers to the legislature's ability to pass laws relating to the powers and duties of the Superintendent. As noted above, however, the parties disagree as to whether this power is restricted in any way by the first clause of Article 7, Section 14.
[¶14] The State contends that we long ago determined that the phrase "prescribed by law" provides unrestricted power to the legislature to limit the powers of constitutionally created offices. In making that assertion, the State relies upon our decision in Mau v. Stoner, 14 Wyo. 183, 83 P. 218 (Wyo.1905). In Mau, this Court grappled with a constitutional challenge to a statute which allegedly violated Article 5, Section 2 of the Wyoming Constitution, which provides: "The supreme court shall have general appellate jurisdiction, co-extensive with the state, in both civil and criminal causes, and shall have a general superintending control over all inferior courts, under such rules and regulations as may be prescribed by law."
[T15] According to the State, "the lesson of Mau is that the phrase 'preseribed by law permits the Legislature to establish or to limit duties at its discretion." We disagree. Our precedent has limited Maw to the very narrow facts of that case. Additionally, we have made it abundantly clear that the phrase "prescribed by law" does not permit the legislature to interfere with the constitutional and inherent authority of the courts.
*306[¶16] The statute at issue in Mau was challenged on the basis that it violated Article 5, Section 2 of the Wyoming Constitution because it deprived a party of the opportunity to appeal a district court order appointing a "water distributor." We held as follows:
It is not necessary, however, in this case for us to express an opinion as to whether there is a constitutional right of appeal or review in cases which proceed according to the course of the common law. The statute under consideration provides for a special or summary proceeding unknown to the common law, created by the Legislature for the purpose of affording temporary relief only and to meet immediate emergencies that may arise under it. The Legislature clearly had the power in such a proceeding to declare that the decision of the District Court should be final and deny the right of appeal therefrom. We, therefore, hold that the Legislature in this proceeding had the right to declare the judgment of the District Court final, and that it has done so by the statute under consideration.
Mau, 83 P. at 220-21.
[T17] In reaching that decision we referenced the "as may be prescribed by law" language of Article 5, Section 2 and commented: "We think the expression 'under such rules and regulations as may be prescribed by law' refers to and limits all the powers conferred by the section-in other words, prescribes how the exercise of these powers may be regulated and limited." Mau, 88 P. at 220. It is this language that serves as the lynchpin of the State's argument in this case.
[¶18] It was made very clear in Mau that the statute at issue involved a proceeding that was intended to grant temporary relief. We have subsequently confirmed that the temporary nature of the relief was critical to our analysis. See, eg., Weidenhoft v. Primm, 16 Wyo. 340, 354, 94 P. 453, 456 (1908) ("That was a proceeding for the appointment of a water distributer, was summary in notice, temporary in character, and to meet an immediate emergency. It was not an action or proceeding to determine the title or ownership of property; but, on the contrary, for the preservation of the rights of the parties temporarily."); see also State v. Heiner, 683 P.2d 629, 643 (Wyo.1984) ("Not only is the case a civil one, but it concerns a specific statute providing for temporary relief and directing that the decision be final with regards to the temporary relief.").
[¶19] More significantly, we have had numerous occasions to discuss the Court's general superintending authority specified in Article 5, Section 2. We have consistently recognized that the authority granted in that provision of the Constitution cannot be abridged by legislative action. Our analysis is perhaps best presented in White v. Fisher, 689 P.2d 102 (Wyo.1984), where we determined that a statute relating to the contents of court pleadings was unconstitutional. We stated:
The general superintending control over all inferior courts granted to the supreme court by that provision encompasses the authority to prescribe rules of practice and procedure in those courts. More than fifty years ago this court, relying upon previous decisions, concluded that the power of this court to control the course of litigation in the trial courts of this state is quite plenary. State ex rel. Jones v. District Court of Ninth Judicial Dist., 37 Wyo. 516, 263 P. 700, 703 (1928). In Petersen v. State, Wyo., 594 P.2d 978, [982] (1979), this position was reiterated, and we also said:
The Wyoming Constitution provides in Article V, Section 2, that the supreme court 'shall have a general superintending control over all inferior courts under such rules and regulations as may be prescribed by law. - It is well recognized that in this jurisdiction the courts have inherent rights to prescribe rules, being limited only by their reasonableness and conformity to constitutional and legislative enactments. State ex rel. Frederick v. District Court, Wyo., 399 P.2d 583, 584 (1965), and cases cited. The legislative enactments referred to include those that deal with the substantive rights of persons or the jurisdiction of the court. Matters dealing with procedure, particularly in the minor courts, *307are entirely within the province of this court.
Even more recently we reaffirmed the inherent right of courts to prescribe rules. Barnes v. State, Wyo., 642 P.2d 1263, 1266 (1982).
Both this constitutional provision affording full authority to this court over rules of practice and the inherent power of courts to prescribe rules are recognized by statute in Wyoming. Section 5-2-114, W.S. 1977, provides:
The supreme court of Wyoming may from time to time adopt, modify and repeal general rules and forms governing pleading, practice and procedure, in all courts of this state, for the purpose of promoting the speedy and efficient determination of litigation upon its merits.
We have made it clear that this statute only supplements the constitution and does not constitute a delegation of rule-making authority from the legislature:
The State suggests, however, that this court issues rules of practice and procedure through authority delegated by the legislature and, therefore, in the case of conflict between our rules and the statutes, the statutes control, citing a portion of 2 Sutherland, Statutory Construction, § 36.06 (1973). In a more pertinent portion of the same section the editor observes:
Where there is constitutional authority for the judicial department of government to issue rules of practice and procedure or if, in the absence of a constitutional provision, such authority is assumed to be an inherent part of the judicial power, then courts which exercise such authority may be regarded as the legislative authority of the state having jurisdiction to enact law on that subject, just as the legislature makes law on the subjects entrusted to its jurisdiction. The rules issued under those circumstances have stature in the hierarchy of law comparable to that of statutes enacted by the legislature, and acts of the legislature on the subject of judicial practice and procedures in such states are invalid for lack of constitutional jurisdiction in the legislature to make such laws on that subject. Petersen v. State, Wyo., 594 P.2d 978, 981-982 (1979).
[[Image here]]
It is our conclusion that § 1-1-114, W.S. 1977, is unconstitutional in the present form. Further we perceive that in any form it would constitute an attempt to prescribe the content of pleadings, a procedural function. The statute is a clear infringement upon the constitutional and inherent power of this court to make rules.
White, 689 P.2d at 106-07 (quotation marks omitted); see also Squillace v. Kelley, 990 P.2d 497, 501 (Wyo.1999); Terry v. Sweeney, 10 P.3d 554, 558 (Wyo.2000); Reynolds v. Bonar, 2013 WY 144, ¶ 13, 313 P.3d 501, 504-05 (Wyo.2013).
[120] In sum, the State's reliance upon our decision in Maw is misplaced. The "lesson of Maw," and other decisions from this Court interpreting Article 5, Section 2, is that the power of the legislature to "prescribe by law" is not unrestricted. Laws may be enacted that do not interfere with the constitutional or inherent authority of the courts. However, statutes that interfere with that authority are unconstitutional. That concept is also applicable to constitutionally created executive branch offices.
[¶21] In establishing the executive branch of the new state government, the framers of the Wyoming Constitution established the office of the Governor in Article 4, Section 1. The framers then established four other executive branch offices, including the office of the Superintendent, in Article 4, Section 11, which provides:
§ 11. State officers; election; qualifications; terms.
There shall be chosen by the qualified electors of the state at the times and places of choosing members of the legislature, a secretary of state, auditor, treasurer, and superintendent of public instruction....
In addition to creating those offices, the framers also stated in Article 4, Section 12;
§ 12. State officers; powers and duties.
*308The powers and duties of the secretary of state, of state auditor, treasurer and superintendent of public instruction shall be as prescribed by law.
We have not had occasion to address whether the "as prescribed by law" language in Article 4, Section 12 provides the legislature with unlimited discretion to "dictate" the powers and duties of those constitutional offices. According to the State, however, "if [Article 4, Section 12] were the only one to describe the Superintendent's authority, a constitutional challenge to the 2013 ... Act would be doomed." This bold assertion rests upon a very shaky foundation.
[¶22] The majority of courts that have addressed similar language in their constitutions have concluded that the phrase "as prescribed by law" does not permit the legislature to abolish or transfer, either directly or indirectly, the inherent powers of a constitutionally created office. In Hudson v. Kelly, 76 Ariz. 255, 263 P.2d 362 (1953), the Arizona Supreme Court addressed a challenge to a statute that subjected many of the functions of the state auditor, a constitutionally created office, to approval by the newly-created office of the "commissioner of finance." Id. at 368. Arizona's Constitution provided that "The powers and duties of secretary of state, state treasurer, state auditor, attorney-general, and superintendent of public instruction shall be as prescribed by law." Id. at 865. Based on this provision, the court determined that the state auditor held inherent powers, and the statute stripping the auditor of those powers was unconstitutional. Id. at 386. It stated that the legislature "could not denude the office of its inherent powers and duties, even though they had been prescribed by statute, and leave the office as an empty shell." Id. "Such attempts," it noted, "have uniformly been denounced by courts of last resort." Id. (citing, inter alia, State ex rel. Josephs v. Douglass, 33 Nev. 82, 110 P. 177, 180 (1910) ("It is well settled by the courts that the legislature, in the absence of special authorization in the constitution, is without power to abolish a constitutional office or to change, alter, or modify its constitutional powers and functions.") (overruled on other grounds by Harvey v. Second Judicial Ct., 117 Nev. 754, 32 P.3d 1263 (Nev.2001)); State ex rel. Kennedy v. Brunst, 26 Wis. 412 (1870); State ex rel. Gaston v. Black, 199 Ala. 321, 74 So. 387 (1917)). The court concluded as follows:
It was long ago determined that the legislature has no power to take from a constitutional officer the substance of the office itself, and transfer it to another who is to be appointed in a different manner and will hold the office by a different tenure from that which is provided for by the constitution. Warner v. People ex rel. Conner, 1845, 2 Denio, 272, 48 Am.Dec. 740. A constitutional office cannot be destroyed nor an incumbent legislated out of it in the absence of express constitutional authority, State ex rel. Gaston v. Black, 1917, 199 Ala. 321, 74 So. 387, 388, and what may not be done directly cannot be accomplished by indirection.
Hudson, 263 P.2d at 369.
[¶23] A similar conclusion was reached by the Idaho Supreme Court in Wright v. Callahan, 61 Idaho 167, 99 P.2d 961 (1940). In that case, the court addressed a challenge by the elected state auditor to a statute that, according to the auditor, improperly allowed the newly-created office of comptroller to "assume, usurp and perform powers and duties vested in the State Auditor by the Constitution." Id. at 962.5 The Idaho court reviewed a collection of cases from other jurisdictions establishing that constitutional officers possess inherent power, and cited its own precedent consistent with that principle:
In State v. Malcom, 39 Idaho 185, 226 P. 1083, 1084 [ (1924) ], citing with approval Love v. Baehr, [47 Cal. 364 (1874) ], and State ex rel. Josephs v. Douglass, 33 Nev. 82, 110 P. 177 [ (1910) ], it is stated:
"When the Constitution devolves a duty upon one officer, the Legislature cannot substitute another."
And in Givens v. Carlson, 29 Idaho 133, 157 P. 1120, 1122 [ (1916) ], we quoted with *309approval from Cooley's Constitutional Limitations (8th ed.) p. 61, note 2, as follows:
"The Legislature cannot take from a constitutional officer a portion of the characteristic duties belonging to the office, and devolve them upon an officer of its own creation."
Id. at 965-66 (emphasis in original), The Idaho court ruled that the state auditor was vested with implied powers under the Idaho Constitution, and the legislature's attempt to transfer those powers to the comptroller was contrary to the Constitution. "Furthermore," the court concluded, "to permit the legislature to create an office and vest in the appointee the powers and duties conferred upon a constitutional officer, would be to permit the legislature to nullify the Constitution and reduce it to a mere serap of paper." Id. at 966.
[¶24] Similarly, in State ex rel. Mattson v. Kiedrowski, 391 N.W.2d 777, 778 (Minn.1986), the Minnesota Supreme Court addressed a challenge to a statute "which transferred most of the responsibilities of the State Treasurer, an executive officer, to the Commissioner of Finance, a statutory position." The constitutional provision at issue in that case stated, "The duties and salaries of the executive officers shall be prescribed by law." Id. at 780. The court began its analysis by noting that
The provision in Article V providing that the duties of the state executive offices "shall be prescribed by law" is present in several other state constitutions. Appellate courts in these jurisdictions have consistently held that the presceribed-by-law provision does not allow a state legislature to transfer inherent or core functions of executive officers to appointed officials.
Id. The court catalogued several of these decisions, and consistent with this precedent, ruled that the legislature's power to prescribe the duties of an office was subject to constitutional limitations:
Although the prescribed-by-law provision of Article V affords the legislature the power, in light of public health and welfare concerns, to modify the duties of the state executive officers, it does not authorize legislation, such as Chapter 18, that strips such an office of all its independent core functions. The mandate in Section 1 of Article V, that the executive department consist of a governor, lieutenant governor, secretary of state, auditor, treasurer and attorney general, implicitly places a limitation on the power of the legislature, under Section 4 of Article V, to prescribe the duties of such offices The limitation is implicit in the specific titles the drafters gave to the individual offices.
This is not to say that the legislature could not name officials to perform some of the core functions of an executive office; core functions of such offices can be shared with statutory officials. The limitation implicit in Section 1 of Article V serves only to prevent the legislature from abolishing all of the independent functions inherent in an executive office. To allow the legislature to abolish all such functions of an executive office is to allow it to do violence to the title the drafters afforded the office and the core functions necessarily implied therefrom.
... In granting the legislature the power to prescribe the duties of such executive officers in Article V, the drafters could not have intended to afford the legislature the power to abolish these offices by statute. In Article IX, the drafters enumerated the only procedure by which such offices could be eliminated: the constitutional amendment process. By statutorily abolishing all of the independent core functions of a state executive office, the legislature, in effect, abolishes that office, and the will of the drafters, as expressed in Article IX, is thereby thwarted.
Admittedly, the State Treasurer still has some miscellaneous duties under Chapter 13. He is a member of the State Executive Council and the State Board of Investment. He also is required to keep a separate record of the state bond fund, although this duty may be somewhat difficult to carry out in light of the fact that most, if not all, of the financial information formerly kept by the State Treasurer's Office has been transferred to the Department of Finance. These very minor duties aside, there is little doubt that the *310Office of State Treasurer now stands as an empty shell....
We must give meaning to Section 1 of Article V, as well as Article IX.... To permit the legislature to gut an executive office as it did in Chapter 13 is to hold that our state constitution is devoid of any meaningful limitation on legislative discretion in this area.
Id. at 782-88 (footnote omitted). The court concluded the statute was unconstitutional:
It appears that Chapter 18 was precipitated by the actions of the individual cccupy-ing the state treasurer position. The individual, however, was duly elected by the people of this state in accordance with Article V of our state constitution. If the individual occupying the office should be removed, the legislature has at its disposal the impeachment process of Article VIIL If the position is no longer warranted for the efficient administration of state government, the legislature can present to the people, in accordance with Article IX, a constitutional amendment eliminating the office. The drafters did not, however, give the legislature the option of statutorily abolishing this state executive office. Such a remedy lies only with the people.
Id. at 788. Other similar cases include Thompson v. Legislative Audit Comm'n, 79 N.M. 693, 448 P.2d 799, 801 (1968) ("Of course the legislature cannot abolish a constitutional office nor deprive the office of a single prescribed constitutional duty. Nor can this be done by indirection, such as depriving him of all statutory duties, thereby leaving the office in name only, an empty shell."); and American Legion Post No. 279 v. Barrett, 371 Ill. 78, 20 N.E.2d 45, 51 (1939) ("The constitution ... provides that public officers, including the State Treasurer, shall perform such duties as may be required by law. Nothing in the constitution further defines the duties of the State Treasurer [but we have] held that those duties are such as are to be implied from the nature of the office and of them he may not be deprived or relieved.").
[¶25] The State concedes that "some courts" have recognized that there are inherent powers in constitutional executive offices that cannot be abridged by legislation despite the existence of "as prescribed by law" language in the constitutional provision creating the office. The State attempts to limit those cases to constitutional offices that possess "characteristic common law duties, such as an auditor or attorney general." The State contends that the Superintendent is not a "common law official, and there is no basis to infer what duties should be considered." In this case, however, there is no need to ascertain the "characteristic common law duties" of the office of the Superintendent because our constitutional framers expressly entrusted the power of "general supervision of the public schools" to the Superintendent in Article 7, Section 14 of the Wyoming Constitution.
[¶26] The only precedent provided by the State that bears upon this issue is State ex rel. Langer v. Totten, 44 N.D. 557, 175 N.W. 563 (1919). Langer involved interpretation of the North Dakota Constitution, which does not contain any provision similar to Article 7, Section 14 of the Wyoming Constitution.6 To the extent that Langer can be viewed as holding that the phrase "as prescribed by law" places unrestricted discretion in the legislature to determine the powers and duties of constitutional offices, it is at odds with the majority of courts that have considered the issue.7 It is also at odds with prior precedent from the North Dakota Supreme Court recognizing the existence of inherent power in constitutional offices that cannot be legislated away despite the presence of "as prescribed by law" language in the constitutional provision at issue.
[¶27] Prior to Langer, the North Dakota Supreme Court had occasion to address the *311power of the legislature to eliminate or transfer inherent powers from a constitutionally recognized office. In Ex parte Corliss, 16 N.D. 470, 114 N.W. 962 (1907), the court was presented with a constitutional challenge to a legislative act creating an "enforcement commissioner" and granting that position the "power, whenever he deems the exercise thereof necessary, to displace the regularly elected state's attorney and sheriff in any county, so far as the enforcement of the so-called 'Prohibition Law is concerned in such county." Id. at 964. The challenge was predicated upon Article 10, Section 173 of the North Dakota Constitution, which provided in pertinent part: "At the first general election held after the adoption of this constitution, and every two years thereafter, there shall be elected in each organized county in the state, a ... sheriff and state's attorney.... The legislative assembly ... shall prescribe the duties and compensation of all county, township and district officers." The court rejected the argument that this provision provided the legislature with unrestricted power to prescribe the duties of constitutionally recognized offices. It stated that such an argument, "carried to its logical and inevitable result, would lead to the monstrous doctrine that the constitution means nothing, and, notwithstanding its plain provisions, the legislative assembly may provide that the duties pertaining to all these offices shall be discharged by officers appointed in some manner prescribed by them." Corliss 114 N.W. at 965. The court held as follows:
The act in question does not purport to prescribe the duties of these constitutional officers, but it attempts to vest in other persons not elected the power to perform such duties, and to this extent supplant these constitutional officers. Such legislation, in our opinion, cannot be sustained. It strikes a blow at the very foundation principles of our form of government....
If the offices mentioned in section 178, which includes those of state's attorney and sheriff, "are imbedded in the constitution," it inevitably follows that they cannot be stripped by the legislature of the important duties inherently connected therewith, for if this can be done, then these offices were "imbedded in the constitution" for no purpose. We do not deny the power of the legislature to prescribe duties for these officers, which power carries with it by implication the right to change such duties from time to time as the public welfare may demand; but we deny its power to strip such offices, even temporarily, of a portion of their inherent functions and transfer them to officers appointed by central authority. This, as we view it, is a plain violation of the constitution.
Id.
[¶28] In Langer, North Dakota's superintendent of public instruction asked the court to "compel the board of administration and the educational commission to refrain from preparing and prescribing the courses of study for the common schools of the state," a request that challenged the constitutionality of legislation granting the power of general supervision and administration of the public schools to a new "board of administration." Id., 175 N.W. at 564. The superintendent contended that the statute was unconstitutional because it "deprives a constitutional officer [the superintendent] of a power that is inherent in the office." Id. at 566. In asserting that position, the superintendent relied upon the North Dakota Supreme Court's decision in Corliss. The Langer court rejected the argument and determined that Corkiss was "not in point" because
[in that case the constitutional question involved the right of the legislature to transfer from the state's attorney to an enforcement commissioner by legislative act duties that inhered in the office. With reference to the state's attorney, the Constitution simply provides for an election of such state's attorney, but makes no provision for further prescribing his duties by statute.
Langer, 175 N.W. at 564-65.
[¶29] It is difficult to follow the court's reasoning. In Corliss, the court concluded that there were inherent powers and duties in the office of sheriff and the state's attorney that could not be abrogated by legislation. The constitutional provision at issue in Corliss provided that the "legislative assembly ... shall prescribe" those duties. N.D. *312Const., art. 10, § 178 (1905). To the extent that there is a conflict between the holdings in Corliss and Langer as to whether the phrase "prescribed by law" permits the legislature to eliminate or transfer inherent duties from a constitutional office, we find the court's reasoning in Corliss more persuasive.
[¶30] The issue before us is one of first impression. The State, however, suggests that language from our school finance precedent supports its claim that the legislature has unlimited authority to "prescribe" powers and duties of the Superintendent. In both Washakie Cnty. Sch. Dist. No. 1 v. Herschler, 606 P.2d 310, 320 (Wyo.1980) and Campbell County Sch. Dist. v. State, 907 P.2d 1238, 1263 (Wyo.1995) (Campbell I ), we stated: "the legislature has complete control of the state's school system in every respect." Although the Court in Washakie referenced Article 7, Sections 1 and 14 in making that statement, it seems clear that the primary basis for the Court's statement was Article 7, Section 1.8 Both cases involved constitutional challenges to Wyoming's system of financing public education. They did not address the issues presented in this case. Moreover, in a subsequent school financing decision, we made it clear that legislative power pertaining to state education was subject to constitutional limitations:
While we recognize the legislative and executive branches of Wyoming's state government have broad powers and responsibilities in providing the fundamental right of an education to our children, the powers of each branch of government are bound by the mandates and the constraints of the Wyoming Constitution.
Campbell II, 2001 WY 90, ¶ 32, 32 P.3d 325, 332 (Wyo.2001).
[131] There is no question that the legislature has the power to alter the powers and duties of the Superintendent. That authority is specifically granted under the "as prescribed by law" language of Article 7, Section 14. To hold that the legislature does not have that constitutional authority would render the second clause of Article 7, Section 14 meaningless. In this case, however, we must determine whether there are limits to the authority to prescribe.
[¶32] The State contends that the legislature's authority to prescribe is unrestricted.9 Interpreting "prescribed by law" as the State urges us to do would render Article 7, Seetion 14 meaningless. If the first clause of Article 7, Section 14 does not limit the authority of the legislature to prescribe the duties of the Superintendent, then Article 7, Section 14 is unnecessary. Another section of the Constitution, Article 4, Section 12, already provides that the powers and duties of the Superintendent, and other executive officers, shall be "as prescribed by law." Further, if "prescribed by law" permits the legislature to abolish the Superintendent's power of general supervision, then the first clause of Article 7, Section 14 serves no *313purpose. We must attempt to give meaning to all words and phrases so that no part "will be inoperative or superfluous." Geringer, 10 P.3d at 520. The State's proposed interpretation violates this cardinal rule of constitutional interpretation.
[¶33] The reasoning of those courts rejecting legislative attempts to restrict inherent power in a constitutional office is persuasive. It is even more compelling when applied to an express grant of constitutional authority. If an implicit grant of power cannot be extinguished by the legislature, there should be no question that the express grant of power to a constitutionally created office cannot be abrogated legislatively. The office of Superintendent is a constitutional office and the entrustment of general supervision is a specific grant of power and responsibility to that office. That power cannot be legislatively removed unless there is specific authorization in the Constitution for such action. There is no such authorization in the Wyoming Constitution.
[184] Accordingly, we hold that the phrase "shall be prescribed by law" in Article 7, Section 14 of the Wyoming Constitution does not provide the legislature with unrestricted power to eliminate or transfer powers and duties of the office of Superintendent. The legislative authority to "pre-seribe" is limited by the first clause of Article 7, Section 14. While the legislature can pre-seribe powers and duties of the Superintendent, it cannot eliminate or transfer powers and duties to such an extent that the Superintendent no longer maintains the power of "general supervision of the public schools."
[¶35] The constitutional issue in this case, then, as appropriately framed, is whether, under the Act, the Superintendent retains the constitutionally granted power of "general supervision of the public schools" set forth in Article 7, Section 14 of the Wyoming Constitution. To resolve that issue, we must determine the meaning of the phrase "general supervision" as used in Article 7, Section 14. Again, "We look first to the plain and unambiguous language to determine intent. If the language is plain and unambiguous, there is no need for construction, and we presume the framers intended what was plainly expressed." Cathcart v. Meyer, 2004 WY 49, ¶ 39, 88 P.3d 1050, 1065 (Wyo.2004) (internal citations omitted).
[186] When determining the meaning of constitutional language, we must attempt to understand the meaning of the language as it was understood at the time our Constitution was ratified. See Campbell I, 907 P.2d at 1258; Witzenburger v. State, 575 P.2d 1100, 1111-12 (Wyo.1978). At the time of ratification, the terms "general," "supervision," "superintendent," and "superintend" were defined as follows:
General: Pertaining or applicable to or predicable of all objects of a given class, ..; universal within the limits of the class or group of things considered; [clomprising or pertaining to the whole; collective: opposed to partial; ... [nlot specifically limited in seope, operation, or function; not restricted to special details, particulars, or occasions: used of authority conferred, or of office or employment exercised.
The Century Dictionary 2482 (1889) (emphasis in original).
Supervision: The act of supervising or overseeing; oversight; superintendence; direction.
Superintendent: One who superintends, or has the oversight and charge of something with the power of direction.
SBuperintend: To have charge and direction of, as of a school; direct the course and oversee the details of (some work, of the construction of a building, or movement, as of an army); regulate with authority; manage.
Syn. To overlook, supervise, guide, regulate, control, conduct, administer.
The Century Dictionary 6071, 6066 (1891) (emphasis added).10
*314[137] We must apply these definitions recognizing that the Superintendent is a constitutional officer in the executive branch of government. - The executive branch of government is the "branch of government charged with administering and carrying out the law." Black's Law Dictionary 651 (9th ed.2009). When the definitions are applied to the first clause of Article 7, Seetion 14, it would appear that the framers' intention was that the Superintendent would be the executive officer in "charge" of the state public school system with broad authority to oversee, direct, and administer.
[¶38] In many respects, the State's position is consistent with this interpretation. The State cites a similar dictionary definition of "general" and asserts that "supervision" is the "act of overseeing; inspection; superintendence." According to the State, "general supervision" entails "supervision at a high level over such issues as apply to all schools in Wyoming." (Emphasis in original.) In other respects, however, the State's position is at odds with our interpretation. The State claims that the phrase "general supervision" is not "an affirmative grant of power to the Superintendent." According to the State, it is best understood as "a restriction on the Superintendent's authority." The term "general supervision" means "only that the Superintendent's core function is one that enables a broad view of education in Wyoming." The essence of the State's position is captured in this assertion: "General supervision" is "a grant of limited responsibility and only ... in areas where no specific supervision is to be had." The State contends that its interpretation is bolstered by the constitutional debates and the legislative history pertaining to the office of the Superintendent. We disagree.
[139] We undertake our review of the constitutional debates with some trepidation. As a general proposition, reference to the debates for interpretation of constitutional language is appropriate only if we find the provision at issue to be ambiguous. Rasmussen, 7 Wyo. at 138, 50 P. at 824. We have not made that determination in this case. Additionally, long ago, we recognized that
The debates of the convention are not a very reliable source of information upon the subject of the construction of any particular word or provision of the constitution. As we understand the current of authority, and the tendency of the courts, they may for some purpose, but in a limited degree, be consulted in determining the interpretation to be given some doubtful phrase or provision; but, as a rule, they are deemed an unsafe guide.
Id. The difficulty in using the statements of individual delegates to determine the meaning of words used in the Constitution "rests in the proposition that to do so we must attribute such intention to the convention itself and to the people adopting the instrument, when it may be true, for all that we can know, that but few may have heard or learned of the remarks referred to." Id., 7 Wyo. at 137, 50 P. at 824. See also Greenwalt v. Ram Restaurant Corp., 2003 WY 77, ¶ 52, 71 P.3d 717, 735 (Wyo.2003) (rejecting letter from Legislator as evidence of legislative intent).
[¶40] The problem is exacerbated in this case because there was no debate regarding the adoption of Article 7, Section 14. It passed without objection:
Mr. Chairman. See. [14] 11 will be read. Is there any objection to See. [14]? The chair hears none.
Journal and Debates of the Constitutional Convention of the State of Wyoming, Vol. 2, at 738 (18983). The only significant discussion regarding the Superintendent involved the setting of salaries for executive offices in Article 4, Section 18. As originally proposed, the salaries were not equal. An amendment *315to increase the salaries of the Treasurer and Superintendent was proposed. Mr. Campbell began the discussion:
Can anyone see why the auditor, taking into account his duties and qualifications necessary, should receive two thousand dollars, and the superintendent of public instruction receive fifteen hundred dollars? From the information before me at present I should [think] the superintendent should receive two thousand dollars, and cut down the auditor to fifteen, if necessary to keep the figures the same.
Other delegates responded:
Mr. RINER: ... Considering the duties of our present superintendent of public instruction I think the salary is sufficient, and it leaves it in the power of the legislature in case the duties of the office should increase, to increase the salary and make it a proper amount.
[[Image here]]
Mr. COFFEEN: ... The superintendent ought to be elected and most carefully selected, and his office should be at the seat of government, at the capital....
Mr. HAY: I would like a little information as to the duties of the superintendent of public instruction. As I understand it, he only gets about five hundred a year now, and it seems to me for what he does he is pretty well paid at that. If he is going to be ex-officio president of the university it might be different, but simply for the superintendent I think two thousand dollars is too much.
Mr. BROWN: . If the duties of the superintendent of public instruction are to be the same as they are now, I agree with my friend that five hundred dollars is too much, but if the duties of the superintendent of public instruction are to be as they shall be made by law, two thousand dollars is too small. When a man goes over this territory and performs the duties of his office as they should be performed, and as the law makes him perform them, [it takes] a man ... most of his time. And he will do well if he puts in all his time and has time for the work. The reason I made this motion is that I think all of these officers should be paid the same salary. Why should the auditor receive more than the treasurer? They should have the same salary, nothing less surely.
Id., Vol. 1, at 468-65. The debate concluded with comments from Mr. Hoyt:
If I may be permitted on this subject, as chairman of the committee on education, and other matters on education, which committee has already sent in its report, I desire to say that according to the plan and purpose of that committee, which I trust will be approved by the convention, they propose that the superintendent of public instruction shall be a member of the board of public lands, he shall have to do with the managements of these lands, that is the large body of lands that will come to the state in the interests of schools and education, he will have to do with the apportionment of the funds to the different counties, he will have a heavy correspondence with all parts of the state. There will no doubt in every county be a county superintendent with whom he will have official relations, it will be his duty to travel all over the state, to visit every county, to attend the institutes as they may hold their meetings, and to oversee the whole work of education in the state. According to the report of the committee he would be a member of the state board of health, to inspect the schools so as to bring the public schools under regulations of health, and promote in a general way education in this state. He will therefore be the head of education in this state. And I think should have a salary suitable to the needs of the office.
Id. at 465. Ultimately, the amendment passed and Article 4, Section 18, as adopted, set equal salaries of $2000 for the four executive officers.
[¶41] Not surprisingly, the parties emphasize different comments from the delegates to support their position. The State contends the debate reflects that the duties of the Superintendent were "extremely modest" at that time. According to the State: "the delegates clearly envisioned an important role for the Superintendent, but the role was to carry out statutory duties the Legislature would later assign to that office. The *316Superintendent was to 'promote in a general way education in this state'" (Emphasis omitted.)
[¶42] Appellants draw our attention to the remarks of Mr. Coffeen and Mr. Hoyt. They suggest that Mr. Hoyt's comments as Chairman of the Education Committee are particularly relevant. They emphasize his comment that it will be the duty of the Superintendent "to oversee the whole work of education in the state." They stress the concluding remarks of Mr. Hoyt: he will "promote in a general way education in this state. He will therefore be the head of education in this state."
[¶43] The fact that both parties can find language in the debates to support their position reinforces the cautionary note sounded in Rasmussen. We are hesitant to attach much significance to the debates to aid our interpretation of Article 7, Section 14. We agree with the State that the debates reflect that the delegates envisioned an important role for the Superintendent. The delegates placed the Superintendent on equal constitutional footing with the other executive offices of Treasurer, Auditor, and Seere-tary of State. We also agree that the delegates expected the legislature to increase the duties of the Superintendent commensurate with the growth of the state education system. The debates do not support the State's assertion that the only role of the Superintendent would be to "promote in a general way education in this state." The debates indicate that was to be one of many responsibilities of the Superintendent. The delegates recognized that there were local school officials (county superintendents) but, to the extent that there would be a state educational system, there was no suggestion in the debates that any delegate thought that anyone other than the Superintendent should be at the helm of such a system.
[¶44] The delegates envisioned that the scope of the Superintendent's duties would be statewide and would involve a broad array of concerns. That is consistent with the interpretation of "general" existing at that time. The references to "head of education" and "oversee" are consistent with the definition of "superintendent," "superintend," and "supervision" existing at the time of the debates. In Rasmussen, 7 Wyo. at 138-40, 50 P. at 824-25, the Court interpreted the constitutional provision at issue according to the plain language of the provision, despite compelling discussion during the debates at odds with that interpretation. That is not the situation presented in this case. The debates are consistent with our interpretation of the plain language of Article 7, Section 14.
[T 45] In an effort to support its interpretation of the phrases "general supervision" and "prescribed by law," the State has provided an extensive summary of legislation from territorial times to the present pertaining to the office of Superintendent.12 Our review of that history reveals legislative treatment of the office of Superintendent that is consistent with our interpretation of the phrase "general supervision." With the exception of one very short-lived legislative enactment, the Superintendent has been the executive officer in charge of the state public school system, with broad authority to oversee, direct, and administer.
[¶46] In 1873, the Territorial Legislative Assembly passed "An Act providing for the Organization of School Districts, Schools and for Other Purposes." 1878 Laws of Wyoming ch. LVII. The Act specified responsibilities at the local level for the "county superintendent of schools." Id. §§ 7-9. It provided for the organization of school districts and specified powers and obligations of local school boards and district officers. Id. §§ 10-50. The Act also established the office of superintendent of public instruction and specified powers and duties of the office. Id. §§ 2-6. The Act provided that the Superintendent "shall have a general supervision of all the district schools of the Territory and shall see that the school system is, as early as practicable, put into uniform opera*317tion." Id. § 2. The Act provided rulemaking authority to the Superintendent: "He shall make all further rules and regulations that may be necessary to carry the law into full effect, according to its spirit and intent, which shall have the same force and ef-feet." 13 Id. Under the Act, the Superintendent was cloaked with the attributes of an executive officer. The legislative assembly decreed that there shall be a uniform school system. It was the responsibility of the Superintendent to implement that directive. Our interpretation of the meaning of "general supervision" in Article 7, Section 14 is consistent with the legislative view of the office as it existed at the time of adoption of our Constitution in 1890.
[¶47] Our interpretation is also consistent with legislative treatment of the office after statehood. - The - Superintendent's duties and responsibilities did not change significantly in the years immediately following adoption of the Constitution. The 1873 legislation remained in effect after adoption of the Constitution pursuant to Article 21, Section 3 of the Wyoming Constitution.14 That changed in 1917, however, with the enactment of legislation that was, in many respects, very similar to the legislation challenged in this litigation.15 In the 1917 Act, the legislature transferred nearly all of the powers and duties of the Superintendent to a Commissioner of Education and the Board of Education.
[¶48] The title to the 1917 Act reflects that it was "AN ACT to establish a State Department of Education." 1917 Wyo. Sess. Laws ch. 120. The Act assigned responsibility for the general supervision of the public schools to the State Department of Education, "at the head of which shall be a State Board of Education 16 which shall administer the State system according to law for the best interests of the people and of the State, making such rules and regulations as may be necessary for the proper and effective administration of the same." Id. § 1. The legislation created the new office of "Commissioner of Education" and made the Commissioner the "executive head of the public school system of the State." Id. §§ 1, 18.
[¶49] The Act prescribed an extensive list of powers and duties to be exercised by the Board and the Commissioner. Id. §§ 6-82. It also specified that the Board, "through the Commissioner," was to exercise *318"general control and supervision over the public schools and the educational interests of the State." Id. § 7. The legislation was repealed two years later amid concerns about its constitutionality.
[¶50] The Attorney General, in his 1917-1918 biennial report to the Governor, noted that "the general supervision and control of the public schools has been entrusted to a State Board," and stated that this "provision of law [is] in conflict with the provisions of Section 14, Article 7 of the State Constitution." Douglas A. Preston, Biennial Report of the Attorney General to the Governor of Wyoming 1917-1918, at 8 (1919). The Superintendent reported "a slight legal conflict of authority," and recommended "that the state constitution be amended so as to abolish the office of State Superintendent of Public Instruction." Edith K.0. Clark, Bienmial Report of the Superintendent of Public Instruction 1917-1918, at 6 (1918). The Governor sounded this warning in his address to the 1919 legislature:
Any proposed legislation for the betterment of our schools should be given careful thought, and I hope that you will not postpone the consideration of such bills until the closing hours of the session.
In devising these laws, I suggest that you make certain that they will conform with the Constitution, as we cannot afford to have any law affecting our entire school system prove to be unconstitutional. We must plan for a school organization which will bring our standard up to that set by other states.
Journal of the House of Representatives of the Fifteenth State Legislature of Wyoming, at 17 (1919). In that same legislative session, the legislature restored the supervising power of the office of the Superintendent and repealed the 1917 legislation.17
[¶51] Duties and powers that had been prescribed for the Board and the Commissioner in 1917 were largely transferred to the Superintendent in the 1919 legislation. 1919 Wyo. Sess. Laws ch. 127. The 1919 legislation provided that:
e"The general supervision of the public schools shall be entrusted to the State Superintendent of Public Instruction, who shall administer the State system according to law for the best interests of the people and of the state, making such rules and regulations as may be necessary for the proper and effective administration of the same." Id. § 1.
® "The State Superintendent of Public Instruction shall exercise general control and supervision of the public schools and the educational interests of the State." Id. § 5.
® The Superintendent "shall decide ... all controversies and disputes involving the administration of the Public school system." Id. § 6.
® "He shall have power to enforce all provisions of this Act and of the rules and regulations of the State Board of Education." Id.
e "The State Superintendent of Public Instruction with the State Board of Education shall prescribe policies of educational - administration - throughout the State, and shall recommend rules and regulations for the administration of the public school system." Id. § 18.
©"There may be field agents, who shall assist in the general supervisory, advisory and inspectorial duties of the State Superintendent of Public Instruction." Id. § 18.
e The Superintendent "shall consult with and advise through the Commissioner of Education, with Boards of Education, County and City Superintendents, Supervisors, Principals, Teachers, and other such school officers and citizens, and seek in every way to develop public sentiment in support of progressive education." Id. § 5.
(Emphasis added.) The new legislation retained the statutorily created office of Commissioner and provided the Commissioner with administrative responsibilities. The leg*319islation, however, expressly subordinated the Commissioner to the Superintendent:
The Commissioner of Education shall, under the general supervision and direction of the State Superintendent of Public Instruction, execute the educational policies of the State Board of Education.
Id. § 20 (emphasis added).
[¶52] The powers and duties of the Superintendent set forth in the 1919 legislation were in harmony with the plain language of Article 7, Section 14. We previously determined that the phrase "general supervision" includes the power and responsibility to oversee, direct, and administer the statewide education system. The 1919 legislation was consistent with that definition.
[¶58] Subsequent legislative treatment of the office was also consistent with that definition. After 1919, the Superintendent remained the administrative head of the state educational system. In 1959, the Office of Commissioner of Education was abolished. 1959 Wyo. Sess. Laws ch. 109, § 10. In 1969, the legislature enacted the Wyoming Education Code of 1969. 1969 Wyo. Sess. Laws ch. 111, § 1. Under the Code, the Superintendent remained the administrative head of the state education system. According to the legislation: "The general supervision of the public schools shall be entrusted to the state superintendent who shall be the administrative head and chief executive officer of the department of education." Id. § 9.
[¶54] The duties of the Superintendent identified in the 1969 Code are similar to those set forth in the 1919 legislation. Under the 1969 Code, the Superintendent was required to:
@ Make rules and regulations consistent with the code as necessary and desirable for proper and effective administration of the state educational system, except in areas specifically entrusted to the state board;
e Consult with and advise the state board and local school boards, administrators, teachers and interested citizens, and seek to develop public support for a complete and uniform system of education in Wyoming;
® Enforce the code and rules and regulations.
Id. § 10. The Superintendent retained those powers and responsibilities until the 2018 legislation was enacted.
[¶55] If legislative history is a relevant consideration in constitutional interpretation, it reflects legislative action consistent with our interpretation of the plain language of Article 7, Section 14 and does not support the interpretation offered by the State. Except for the short-lived 1917 Act, the Superintendent's role has never been viewed as merely a "grant of limited responsibility." The responsibilities of the Superintendent have never been limited to promoting "in a general way education in this state." The Superintendent has always had a broad range of responsibilities and has always been the executive officer in charge of administering the state education system.
[T56] The State's discussion of legislative history appears to flow from its proposed interpretation of the "prescribed by law" language in Article 7, Section 14. The State contends that phrase provides the legislature with unlimited authority to assign or take away powers and duties from the Superintendent. Accordingly, the State offers legislation appointing the Superintendent as the "administrative head" of the Department of Education as evidence of the legislature's power to "prescribe" powers and duties. The State reasons that, if the legislature has the power to make the Superintendent the "administrative head," it also has the authority to remove those powers. In enacting SEA 0001, the State contends the legislature was merely acting as it has for over 100 years.
[¶57] The State does not attempt to draw a distinction between legislation assigning powers and duties to the Superintendent, and legislation removing powers and duties. But there is a difference. The distinction rests in the source of the authority. The Superintendent's power and responsibility of "general supervision" is constitutional in origin. Statutes consistent with that authority merely give effect to the Constitution. White, 689 P.2d at 106-07. If the Superintendent's authority were only statutory, the legislature would have authority to eliminate *320all powers and duties it has assigned to the Superintendent. - However, legislation providing that the Superintendent "shall administer the state system" and designating the Superintendent as the "administrative head and chief executive officer of the department of education" does not arise from the legislative power to "prescribe." Rather, it implements the constitutional grant of authority entrusted to the Superintendent in Article 7, Section 14.
[158] We turn, then, to the provisions of the 2013 Act to determine whether the Superintendent retains the constitutional power and responsibility of "general supervision of the public schools." The State contends that "the current statute preserves sufficient power so as to satisfy the Constitution." In support of that position, the State quotes language from the 2013 Act providing: "The general supervision of the public schools shall be entrusted to the state superintendent as prescribed by law." 2018 Wyo. Sess. Laws ch. 1, § 2. The State correctly points out that this statutory language parallels the first clause of Article 7, Section 14. In light of that statutory language, the State asserts that Appellants must "meet the burden of a facial challenge to show that the Legislature's grant of 'general supervision' in the ... Act is illusory." We conclude that Appellants have satisfied that burden. The reservation of the power of "general supervision" in the 2013 Act is illusory.
[¶59] Under the Act, the Superintendent no longer has any supervisory role in the State Department of Education. Wyo. Stat. Ann. § 21-2-104 (LexisNexis 2018). The Act makes the Director "the administrative head and chief executive officer of the state department of education." Wyo. Stat. Ann. § 21-1-104(b). The Act provides that the State Department of Education "shall be under the supervision of the director" and that "[alll duties of the state department of education shall be under the control of the director." Wyo. Stat, Ann. § 21-2104. In the Act, "director" is substituted for "superintendent" in nearly every statutory provision in which the word "superintendent" previously appeared. We will not detail every section in which that substitution was made. We offer three sections from the enrolled Act to illustrate.
[T60] In the enrolled Act, Wyo. Stat. Ann. § 21-2-201 states:
(a) The general supervision of the public schools shall be entrusted to the state superintendent who-shall-be the-administra-as prescribed by laaw.
Wyo. Stat. Ann. § 21-2-104 provides:
There shall be a separate and distinct state department designated as the state department of education which shall be under the supervision of the state-superintendent director and consist of the state-superintendent director and such divisions, staffed by personnel and provided with facilities the state-superintendent director determines necessary to assist him in the proper and efficient discharge of his respective duties as approved by the governor. The director shall serve as the chief administrative officer of the department. All duties of the state department of education shall be under the control of the director..
Wyo. Stat. Aun. § 21-2-202 states:
(a) In addition to any other duties assigned by law, the state-superintendent director shall:
(i) Make rules and regulations, consistent with this code, as may be necessary or desirable for the proper and effective administration of the state educational system.
This provision proceeds to list duties in 30 other subsections. In those subsections, the word "director" is substituted every time for "superintendent." Wyo. Stat. Ann. § 21-2-202(a)(i-xxx) (LexisNexis 2018).
[¶61] The State contends that the Superintendent has been left with meaningful duties and responsibilities. The State notes that the Superintendent continues to serve on the State's Board of Land Commissioners, Loan and Investment Board, the Board of Trustees of the University of Wyoming and the State School Facilities Commission. Also, under the 2013 Act, the Superintendent must report to the legislature by October 15 of each year on the general status of the public *321schools, Wyo. Stat. Ann. § 21-2-201(b), and must identify professional development needs of teachers and provide a plan and up to 5 training sessions to meet those needs. Wyo. Stat. Ann,. § 21-2-20l(c)(vi). The State points out that the Superintendent is left with authority to adopt rules "as may be necessary for the proper and effective general supervision of the public schools," but it also concedes that the Superintendent's rule-making authority is limited. The Superintendent's rulemaking authority does not extend to any area where the legislature has given responsibility over that area of law to the State Board of Education or the new Director of the Wyoming Department of Education. Wyo. Stat, Ann. § 21-2-201(2), (c)).
[¶62] According to the State, "the Superintendent now exercises authority unknown at the time of Statehood. The Superintendent has authority over the State's Teacher of the Year Program, rules for the seclusion or restraint of students, efforts to minimize head injuries from school athletics, and the use of toxic chemicals in schools." Wyo. Stat. Ann. § 21-2-201(c)(ii)-(v). As important as those responsibilities may be, they are limited and piccemeal, and even collectively they do not satisfy the "general supervision" mandate of Article 7, Section 14.
[¶63] The 2013 Act relegates the Superintendent to the role of general observer with limited and discrete powers and duties. Additionally, under the State's proposed interpretation of its authority to "prescribe by law" the legislature could remove all of those powers and responsibilities from the Superintendent in future legislation. This could not have been the intent of the framers of the Constitution and the people who ratified it.
[T64] We should pause at this point to clarify that our function is merely to determine whether the proposed legislation is constitutional. We are not making any judgment with respect to the merits of the legislation. We note that, on at least one occasion in relatively recent times, a legislatively created Commission recommended that the constitutional office of Superintendent be eliminated and replaced by a "cabinet level" director who would report "directly to the Governor." - Joint Legislative-Executive Efficiency Study, 1989, at 188 (commonly referred to as the Ferrari Report). Interestingly, the report touched on some of the issues in this case. The conclusions of the report are at odds with the State's interpretation of Article 7, Section 14. The report recognized that the Superintendent of Public Instruction was the "chief state school officer." Id. (Wyoming is one of 15 states in which the Constitution calls for an elected chief state school officer."). The report also recognized that a constitutional amendment would be necessary to effectuate the recommended changes:
The Committee recommends constitutional amendments be submitted to a vote of the people whereby the State Superintendent of Public Instruction is no longer elected. Instead, legislation would provide for appointment by the Governor with Senate approval. - Legislative action of this nature enacted by the 1989 Legislative Session would enable the question to be put before the voters in the general election in 1990. The current [ilncumbent's term of office would be completed by the end of calendar year 1990 and this component of the restructuring could be implemented at that time.
Id. at 189.
[T 65] During the 2012 session, legislation was proposed for a constitutional amendment along the lines recommended by the Commission. - It sought elimination of the constitutional office of Superintendent of Public Instruction and replacement by a cabinet officer appointed by the Governor. The legislation, identified as House Joint Resolution No. HJO011, provided in part:
A JOINT RESOLUTION proposing to amend the Wyoming Constitution relating to the superintendent of public instruction; eliminating the elected status of the state superintendent on and after January 5, 2015; providing for supervision of public schools by the governor through appointed cabinet officer.
The proposed resolution failed introduction. In the 2018 session, the legislature enacted the legislation which is the subject of this litigation.
*322[¶66] We recognize that the 2018 Act does not "eliminate" the office of Superintendent. It has, however, effectively marginalized the office and has left it "an empty shell." Under any good faith and common sense reading of the 2018 Act, it is clear that the Superintendent no longer has the power and responsibility of "general supervision of the public schools" that is entrusted to an elected Superintendent by Article 7, Section 14. That power has been transferred to the appointed Director of the Department of Education. The legislature has attempted to accomplish through legislation what it may do only through the constitutional amendment process of Article 20, Section 1.18 Consequently, we conclude beyond all reasonable doubt that SEA 0001 is unconstitutional.
[¶67] Before closing, a few brief comments regarding the dissent are warranted. The dissent concedes that the legislature does not have unlimited authority to pre-seribe the powers and duties of the Superintendent. Such power is constrained by the general supervision clause of Article 7, Seetion 14.19 The dissent also agrees that the fundamental question that must be resolved is whether the Superintendent retains the power of general supervision under SEA 0001.20 We have concluded that the Superintendent does not retain that power under the Act.
[¶68] The dissent reaches the opposite conclusion in part because it maintains that the legislature retains the authority to "define ... what constitutes the function of 'general supervision of the public schools'" 21 In making this assertion, the dissent does not specify whether the legislative power to "define" is limited. If the dissent is contending that the legislative authority to "define" is unlimited, its assertion would appear to conflict with its recognition of the restrictions on the legislative power to "prescribe." 22 If the dissent is contending that the legislative authority to "define" is restricted by the first clause of Article 7, Section 14, this case turns on the definition of general supervision intended by the framers, as reflected in the plain language of the Constitution. The dissent, largely relying on its interpretation of legislative history, offers the same limited definition of "general supervision" as the State. We disagree with that interpretation.
[¶69] If the dissent views the legislative power to "define" as unrestricted, it renders the first clause of Article 7, Section 14 meaningless. Followed to its logical conclusion, such an interpretation would permit the legislature to eliminate all, or nearly all, of the duties of the Superintendent. Taken to the extreme, if the dissent is correct, legislation providing that the sole duty of the Superintendent is to administer "the teacher of the year program" would pass constitutional muster. That could not have been the intent of the. framers and the people who ratified our Constitution.
[¶70] The dissent wonders "If the legislature transferred half of the duties back to *323[the] superintendent, would that withstand constitutional challenge?" If that issue is ever presented to this Court, it will be addressed and determined. The certified questions addressed to this Court involved the constitutionality of SEA 0001, not the constitutionality of any other legislation or potential legislation. SEA 0001 did not eliminate any duties that the legislature had previously determined were necessary for the "general supervision of the public schools." It simply transferred nearly all of those duties to the Director. Article 7, Section 14 mandates that those duties "shall be entrusted to the state superintendent."
[¶71] The dissent suggests our opinion leads inexorably to the conclusion that any delegation of authority in the education arena to any entity other than the Superintendent is unconstitutional. In making that assertion, the dissent, like the State, overstates the Appellants' position and our determination. Appellants are not claiming, and we are not holding, that Article 7, Section 14 entitles the Superintendant "to be in charge or control of all aspects of education." Appellants are not claiming, and we are not holding, that the legislature may not delegate duties and powers to other entities such as the board of education and the school facilities commission. We are simply holding that the legislature may not delegate powers and duties to other entities to such an extent that the power of general supervision no longer resides with the Superintendent. In making that determination, we are applying the clear and unambiguous language of Article 7, Seetion 14.
[¶72] We recognize that this is a matter of "very grave importance" and have approached the question with great caution. We have undertaken our review with the presumption that the challenged statute is constitutional. We have viewed the dissent with an open mind but, ultimately, have not been persuaded. When the legislation is viewed objectively in light of the plain language of Article 7, Section 14, we do not understand how the dissent can reach the conclusion that SEA 0001 is constitutional.
[¶73] The Wyoming Constitution is a fundamental law "established by and expressing the will of the people." Campbell II, ¶ 31, 32 P.3d at 332. It is this Court's responsibility to "preserve, protect, and defend the people's fundamental law." Id. In the exercise of that responsibility, "we cannot declare valid any legislation which contravenes that fundamental law." Id. The result we reach today maintains the integrity of the Wyoming Constitution.
CONCLUSION
[¶74] The first certified question from the district court states: "Does Senate Enrolled Act 0001 violate Wyoming Constitution Article 7, Section 147" We answer that question as follows:
1. Yes. The "prescribed by law" provision in Article 7, Section 14 does not provide the legislature with unlimited authority to prescribe the powers and duties of the office of Superintendent. The legislative authority to prescribe is limited by the responsibility of "general supervision of the public schools" that was entrusted to the Superintendent in Article 7, Section 14. The legislature can prescribe powers and duties of the Superintendent, but it cannot eliminate or transfer powers and duties to such an extent that the Superintendent no longer maintains the power of "general supervision of the public schools." The 2018 Act impermissibly transfers the power of general supervision from the elected constitutional office of Superintendent to the statutory office of Director of the Department of Education who is appointed by the Governor. Under the Act, the Superintendent no longer maintains the power of general supervision of the public schools. SEA 0001 is unconstitutional.
[¶75] In light of our response to the first certified question, it is unnecessary to consider Appellants' challenges to the Act on the constitutional grounds identified in the remaining certified questions. We remand to the district court for entry of an order consistent with this opinion.

. Article 7, Section 14 provides as follows:
§ 14. Supervision of schools entrusted to state superintendent of public instruction.
The general supervision of the public schools shall be entrusted to the state superintendent of public instruction, whose powers and duties shall be prescribed by law.


. The remaining certified questions are:
2. Does Senate Enrolled Act 0001 violate Wyoming Constitution Article 1, Section 1 and Section 20?
3. Does Senate Enrolled Act 0001 violate Wyoming Constitution Article 2, Section 1?
4. Does Senate Enrolled Act 0001 violate Wyoming Constitution Article 3, Section 27?


. Appellants contend that our standard of review should reflect that the Act impinges on their fundamental right to vote. The State, however, asserts that Appellants' challenge is "based on the Wyoming Constitution's division of powers" and that [clases involving fundamental, individual rights, such as free speech restrictions, simply do not apply." We need not resolve this issue because we find the Act unconstitutional on other grounds.


. The State repeatedly asserts that the Superintendent has no inherent authority under the Wyoming Constitution. The State's brief contains the following statements:
The Wyoming Constitution does not imbue the office of Superintendent with ... inherent authority over the education of Wyoming children.
At the Wyoming Constitutional convention, the delegates envisioned an important role for the State Superintendent, but the role was to carry out statutory duties the Legislature would later assign to that office and not to exercise inherent constitutional power over education.
[TJhe meaning of the phrase "general supervision" refutes the assertion that article 7, section 14 of the Wyoming Constitution grants ... inherent authority to the Superintendent.
The Superintendent was to "promote in a general way education in this state," not enjoy inherent constitutional power over the education of children throughout Wyoming.


. Article 4, Section 1 of the Idaho Constitution established the office of state auditor, in addition to other executive offices, and provided that those offices "shall perform such duties as are prescribed by this [Clonstitution and as may be prescribed by law." Id. at 964.


. The constitutional provision at issue in Langer was similar to Article 4, Section 12 of the Wyoming Constitution. That provision stated:
The powers and duties of the secretary of state, auditor, treasurer, superintendent of public instruction, commissioner of insurance, commissioners of railroads, attorney general, and commissioner of agriculture and labor, shall be as prescribed by law.
N.D. Const., art. 3, § 83 (1905).


. - See supra T9 22-24.


. Article 7, Section 1 provides:
§ 1. Legislature to provide for public schools. The legislature shall provide for the establishment and maintenance of a complete and uniform system of public instruction, embracing free elementary schools of every needed kind and grade, a university with such technical and professional departments as the public good may require and the means of the state allow, and such other institutions as may be necessary.


. In its brief, the State makes the following assertions:
Article 7, [SJection 14 of the Wyoming Constitution, which creates the office of the Superintendent, expressly delegates power to the Legislature to dictate the powers and duties of the State Superintendent of Public Instruction.
Through [the second clause of Article 7, Section 14], the drafters delegated power to the Legislature to dictate the powers of the State Superintendent of Public Instruction.
[TJhe lesson of Mau is that the phrase "prescribed by law" permits the Legislature to establish or to limit duties at its discretion.
Superintendent Hill may dislike the consequences of the constitutional language-arguing that "the 'prescribed by law' clause should not become a mechanism for the legislative body to convert general superintendency to its own purposes that it then can freely transfer to another person, body, or agency''-but courts do not change interpretations simply because another interpretation leads to a favored result.
The Wyoming Constitution explicitly grants to the Legislature the authority to determine the scope of the powers and duties of the Superintendent.


. The language employed has essentially the same meaning today as it did in 1890. The following are modern definitions of these terms:
General: involving, applicable to or affecting the whole. *314Supervision: the action, process, or occupation of supervising; esp: a critical watching and directing.
Superintendent: one who has executive oversight and charge.
Superintend: to have or exercise the charge and oversight of: DIRECT. Merriam-Webster's Collegiate Dictionary 520, 1255, 1254 (11th ed.2012).


. During the constitutional debates, Section 14 was identified as Section 15.


. We have previously indicated that legislative history is properly considered in constitutional interpretation if the language at issue is ambiguous. Geringer, 10 P.3d at 521. We have not made that determination in this case, nor does it appear that any of the parties are claiming that Article 7, Section 14 is ambiguous. Nevertheless, in the interests of thoroughness, we will address it.


. In the Act, the Superintendent was also assigned additional powers and responsibilities. He was required to make a report to the legislature "exhibiting the condition of public schools, and such other matters relating to the affairs of his office as he may think proper to communicate." Id. § 2. He was provided with the "power to grant certificates of qualification to teachers of proper learning and ability to teach in any public school in the Territory, and to regulate the grade of county certificates." Id. § 4. He was also required to hold a Territorial teachers institute. One of the duties of the institute was to "decide upon a series of books and a system of education which shall be uniform throughout the Territory." Id. § 5. Once that was decided, the Act provided that "it shall be the duty of the Territorial superintendent to see that the books and system decided upon shall be introduced in all the schools of the Territory, to the exclusion of all others." Id. The Act authorized school districts to adopt rules of order for the conduct of their meetings to the extent that rules were "not incompatible with ... the instructions of the superintendent of public instruction." Id. § 19. The Act also provided that if a "majority of the voters in any school district" were dissatisfied with the formation of any school district, they could appeal from the decision of the county superintendent to the board of county commissioners and from that decision to the superintendent of public instruction. Id. § 11.


. That provision was entitled: "Territorial laws become state laws." - It states: "All laws now in force in the Territory of Wyoming, which are not repugnant to this constitution, shall remain in force until they expire by their own limitation, or be altered or repealed by the legislature."


. In 1915, the legislature created "The School Code Committee," which was directed
to make a thorough investigation into the needs of the public schools of Wyoming and the laws under which they are organized and operated; to make a comparative study of such other public schools as may seem advisable and to report to the Governor and to both Houses of the Fourteenth Legislature of the State of Wyoming, recommending a Revised Code of School Laws.
1915 Wyo. Sess. Laws ch. 157, § 3. The Committee prepared a final report in 1916. It is likely that this report prompted the 1917 legislative action. The legislature did not adopt all of the Committee's recommendations.


. The Board consisted of the Superintendent plus six other members appointed by the Governor. Id. § 4.


. See 1919 Wyo. Sess. Laws ch. 127 entitled: State Department of Education "AN ACT to amend and re-enact Chapter 120, Session Laws of 1917, relating to a State Department of Education."


. Article 20, Section 1 provides:
Any amendment or amendments to this constitution may be proposed in either branch of the legislature, and, if the same shall be agreed to by two-thirds of all the members of each of the two houses, voting separately, such proposed amendment or amendments shall, with the yeas and nays thereon, be entered on their journals, and it shall be the duty of the legislature to submit such amendment or amendments to the electors of the state at the next general election, and cause the same to be published without delay for at least twelve (12) consecutive weeks, prior to said election, in at least one newspaper of general circulation, published in each county, and if a majority of the electors shall ratify the same, such amendment or amendments shall become a part of this constitution.


. According to the dissent, "As long as the superintendent retains general supervision of the public schools, which is the case under SEA 0001, the legislature's delegation of duties involving education must be upheld as a proper exercise of its plenary power."


. See dissent, 1111.


. The dissent reaches this conclusion based in part upon its application of "rules relating to self-executing or non-self-executing"' constitutional provisions. Neither party raised this issue. If those rules applied, they would not lead to the conclusion reached by the dissent.


. According to the dissent, "the legislature clearly is authorized to define, and throughout the State's history has defined, what constitutes the function of 'general supervision of the public schools.'"